DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1, 3, 5, 6, 7, 8, 9, 12 and 13 of U.S. Patent No. 10,641,084. Although the claims at issue are not
identical, they are not patentably distinct from each other because of the following.
Reference claims 1 and 8 include all the limitations of pending claim 1 including the
treatment fluid having the micro-electro-mechanical sensors and altering the inherent properties of the base fluid.
	Reference claim 6 includes all the limitations of pending claim 2 including the cementitious or sealant fluid.
Reference claim 1 includes all the limitations of pending claim 3 including the transmission of
the electromagnetic signals.
	Reference claim 9 includes all the limitations of pending claim 4.
	Reference claim 3 includes all the limitations of pending claim 5 including the transceiver.
	Reference claim 5 includes all the limitations of pending claim 6.
Reference claim 12 includes all the limitations of pending claim 7.
Reference claim 13 includes all the limitations of pending claim 8.

Reference claim 7 includes all the limitations of pending claim 10 including setting the fluid.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roddy et al., U.S. 8,162,050.
Roddy et al. discloses providing an enhanced treatment fluid (col. 1, lines 20-31) that comprises
at least a base fluid (col. 2, lines 16-20) and one or more contrast enhancement agents (micro-electro-mechanical systems sensors; col. 2, lines 20-23) selected from the group consisting of: a dielectric material (col. 10, lines 35-48; suitable active materials include a dielectric in the composition) magnetic material; a dispersive material (col. 44, line 45 —col. 45, lines 14; the electromagnetic responsive sensors in the slurry); and any combination thereof, 
wherein the one or more contrast enhancement agents is suspended (col. 5, lines 18-30; mixed in the fluid) within the base fluid, wherein the one or more contrast enhancement agents (the dielectric) is configured to alter the inherent properties of the base fluid,

Roddy et al. discloses the enhanced treatment fluid (col. 4, lines 40-59) is a drilling fluid,
a gravel-packing fluid, a spacer fluid, a pre-flush fluid, an after-flush fluid, an acidizing fluid, a fluid pill, or a sealant fluid (col. 7, lines 23-32).
Roddy et al. discloses transmitting a first electromagnetic signal (col. 5, lines 47-61; 108, 110,
112) into the portion of the well bore; and receiving a second electromagnetic signal (col. 10, lines 49-52; detection and transmission of parameters) from the portion of the well bore that is affected at least in part by the one or more contrast enhancement agents in the enhanced treatment fluid.
Roddy et al. discloses receiving (col. 9, line 65 — col. 10, line 5) an electromagnetic signal that is emitted by one or more of the MEMS sensors in the enhanced treatment or cementing fluid.
Roddy et al. discloses the electromagnetic signal is received by at least one transceiver (col. 10, lines 55-60) located in the well bore.
Roddy et al. discloses the electromagnetic signal is received by at least one transceiver located in an observatory well bore (col. 13, line 60 —col. 14, line 7) separate and offset from the wellbore penetrating a portion of the subterranean formation.
Roddy et al. discloses using one or more of the MEMS sensors to receive an electromagnetic signal (col. 11, lines 11-27; the antennas receive the electromagnetic or radio frequencies).
Roddy et al. discloses the electromagnetic signal is transmitted by at least one transceiver (col. 10, lines 55-60) located in the well bore.
Roddy et al. discloses the enhanced treatment fluid is an enhanced cementing fluid (col. 10, lines 23-34) lines that further comprises a cementitious material.
.

Response to Arguments
Applicant's arguments filed 9 August 2021 have been fully considered but they are not persuasive.
Applicants argue the prior art does not disclose the contrast enhancement agent suspended in the fluid and for altering the inherent properties of the fluid.
The prior art discloses the MEMS sensors mixed in the fluid composition and including a dielectric active material in the composition as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
13 August 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676